Cox, J.,
delivered the opinion of the court.
The action of the court in overruling the demurrer to the indictment was correct. The use of the adverb “feloniously” in charging a misdemeanor does not vitiate the indictment.' It does not prejudice the accused, and will be treated as mere surplusage. The indictment charges with sufficient fullness and precision the statutory offense of permitting games of chance for money to be carried on in one’s dwelling house. It informed the accused of the nature and cause of the accusation, and so identified the offense as to insure accused against a subsequent prosecution therefor.
There was no error in the action of the court in overruling the motion for a new trial. The fact that the jury had obtained and consulted law books bearing on the case is not a ground for disturbing the verdict, if it does not appear that any prejudice resulted from the irregularity. 12 Ency. Pl. & Pr., 601.
But even if this were not the law, the verdict must be sus,-tained against the assault upon it on another and higher ground-The only evidence in impeachment of the verdict was the testimony of one of the jurors. It is not competent thus to impeach a verdict. “Such evidence is forbidden by public policy,, since it would disclose the secrets of the jury room, and afford opportunity for fraud and perjury. It would open such at door for tampering with weak and indiscreet men that it would render all verdicts insecure; and, therefore, the law has wisely guarded against all such testimony, and has considered it as unworthy of notice. It would be a most pernicious practice, and in its consequences dangerous to this much-valued mode *464.of trial, to permit a verdict, openly and solemnly declared in court, to be subverted by going behind it and inquiring into tbe .secrets of tbe jury room.” 14 Ency. Pl. & Pr., 906—909. Tbe testimony should not have been beard. Having been beard, it should have been disregarded, as doubtless it was.

Affirmed..